                 Case 2:16-cr-00289-DSF Document 59 Filed 08/04/20 Page 1 of 6 Page ID #:392
                                                                 2ND AMENDED *
                                                        United States District Court
                                                        Central District of California


 UNITED STATES OF AMERICA vs.                                               Docket No.              CR 16-289 DSF

 Defendant          Mauricio Edgardo Estrada                                Social Security No. 7         6    2    8
 akas:                                                                      (Last 4 digits)

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                   MONTH     DAY    YEAR
              In the presence of the attorney for the government, the defendant appeared in person on this date.        11     20   2017

  COUNSEL                                              Georgina Wakefield, Deputy Federal Public Defender
                                                                            (Name of Counsel)

     PLEA           X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                NOT
                                                                                                              CONTENDERE            GUILTY
  FINDING  There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
          *18:2425: Use of a Interstate Facility to Transmit Information About a Minor in Connection with Criminal Sexual Activity -
          Single Count Information
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that defendant, Mauricio Edgardo Estrada, is hereby
  ORDER   committed on the single-count Information to the custody of the Bureau of Prisons to be imprisoned for a term of 60 months.

        On release from imprisonment, the defendant shall be placed on supervised release for a term of ten years, under the following terms
and conditions:

         1.         The defendant shall comply with the rules and regulations of the United States Probation
                    Office and General Order 05-02;

         2.         During the period of community supervision the defendant shall pay the special
                    assessment in accordance with this judgment's orders pertaining to such payment;

         3.         The defendant shall cooperate in the collection of a DNA sample from the defendant;

         4.         The defendant shall possess and use only those computers and computer-related devices,
                    screen user names, passwords, email accounts, and internet service providers (ISPs)
                    that have been disclosed to the Probation Officer on commencement of supervision.
                    Any changes or additions are to be disclosed to the Probation Officer prior to the first use
                    by defendant. Computers and computer-related devices are personal computers, personal data
                    assistants (PDAs), internet appliances, electronic games, cellular telephones, and
                    digital storage media, as well as their peripheral equipment, that can access, or can
                    be modified to access, the internet, electronic bulletin boards, and other computers;

         5.         All computers, computer-related devices, and their peripheral equipment used by the
                    defendant shall be subject to search and seizure. This shall not apply to items used at
                    the employer’s site, which are maintained and monitored by the employer;

         6.         While residing at a halfway house, the defendant is not required to participate in or comply
                    with the rules and regulations of the Computer Monitoring Program as to any employer-provided
                    computers and computer-related devices. The defendant shall submit all employer-provided computers
                    and computer-related devices to search at any time with or without a warrant or suspicion by any halfway
                    house employee. Once discharged from the halfway house and placed on supervised release, the
                    defendant shall comply with the rules and regulations of the Computer Monitoring Program. The

CR-104 (09/11)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                               Page 1 of 6
                 Case 2:16-cr-00289-DSF Document 59 Filed 08/04/20 Page 2 of 6 Page ID #:393

 USA vs.       Mauricio Edgardo Estrada                                           Docket No.:     CR 16-289 DSF

                   defendant shall pay the cost of the Computer Monitoring Program, in an amount not to exceed $32 per
                    month per device connected to the internet;

         7.        On release from custody, the defendant shall submit to a psycho-sexual evaluation
                   approved and directed by the Probation Officer. The offender shall abide by all
                   rules, requirements, and conditions, of such an assessment, including submission to
                   risk assessment evaluation, and physiological testing, such as polygraph, and Abel
                   testing, to determine if the offender is a risk for sexual re-offending in need of additional
                   conditions of supervision and sex offender specific treatment;

         8.        The defendant shall participate in a psychological counseling or psychiatric treatment
                   or a sex offender treatment program (which may include treatment on order of the Court)
                    as approved and directed by the Probation Officer. The defendant shall abide by all rules,
                   requirements, and conditions of such program, including submission to risk assessment
                   evaluations and physiological testing, such as polygraph and Abel testing. The Court authorizes
                   the Probation Officer to provide any previous mental health evaluations or reports to the treatment
                   provider. The treatment provider may provide information (excluding the Presentence Report),
                   to State or local social service agencies (such as the State of California, Department of Social
                   Service), for the purpose of the client’s rehabilitation.

         9.        As directed by the Probation Officer, the defendant shall pay all or part of the costs
                   of psychological counseling or psychiatric treatment, or a sex offender treatment
                   program, or any combination thereof to the aftercare contractor during the period of
                   community supervision. The defendant shall provide payment and proof of payment as
                   directed by the Probation Officer. If the defendant has no ability to pay, no payment
                   shall be required.

         10.       Within three days of release from prison, the defendant shall register as a sex offender,
                   and keep the registration current, in each jurisdiction where he resides, where he is an employee,
                   and where he is a student, to the extent the registration procedures have been established in
                   each jurisdiction. When registering for the first time, the defendant shall also register in the
                   jurisdiction in which the conviction occurred if different from his jurisdiction of residence.
                   The defendant shall provide proof of registration to the Probation Officer within 48 hours
                   of release from imprisonment;

         11.       The defendant shall not view or possess any materials, including pictures, photographs,
                   books, writings, drawings, videos, or video games, depicting or describing child pornography,
                   as defined in 18 U.S.C. § 2256(8) or sexually explicit conduct depicting minors. This condition
                    does not prohibit the defendant from possessing materials solely because they are necessary to,
                   and used for, legal proceedings in this or another criminal prosecution against defendant, including
                   a collateral attack or appeal, nor does it prohibit him from possessing materials prepared and used for the
                   purposes of his court-mandated sex offender treatment, when the defendant’s treatment
                   provider or the Probation Officer has approved of his possession of the material in advance;

         12.       The defendant shall not own, use or have access to the services of any commercial mail-receiving
                   agency, nor shall he open or maintain a post office box, without the prior approval of the
                   Probation Officer;

         13.       The defendant shall not frequent, or loiter, within 100 feet of school yards, parks, public
                   swimming pools, playgrounds, youth centers, video arcade facilities, or other places
                   primarily used by persons under the age of 18;

         14.       The defendant shall not associate or have verbal, written, telephonic, or electronic communication
                   with any person under the age of 18, except: a) in the presence of the parent or legal guardian of
                   said minor; and b) on the condition that the defendant notify the parent or legal guardian of his
                   conviction in the instant offense. This provision does not encompass persons under the age of 18,
                   such as waiters, cashiers, ticket vendors, etc., with whom the defendant must deal in order to obtain
                   ordinary and usual commercial services;


CR-104 (09/11)                                   JUDGMENT & PROBATION/COMMITMENT ORDER                                           Page 2 of 6
                 Case 2:16-cr-00289-DSF Document 59 Filed 08/04/20 Page 3 of 6 Page ID #:394

 USA vs.       Mauricio Edgardo Estrada                                        Docket No.:      CR 16-289 DSF

         15.       The defendant shall not affiliate with, own, control, volunteer for or be employed in any capacity by a
                   business or organization that causes him to regularly contact persons under the age of 18;

         16.       The defendant's employment shall be approved by the Probation Officer, and any change in
                   employment must be pre-approved by the Probation Officer. The defendant shall submit the
                   name and address of the proposed employer to the Probation Officer at least ten days prior
                   to any scheduled change;

         17.       The defendant shall submit to a search at any time with or without warrant, and by any law
                   enforcement or probation officer, of the defendant’s person and any property, house,
                   residence, vehicle, papers, computer, other electronic communication or data storage
                   devices or media, and effects on reasonable suspicion concerning a violation of a
                   condition of supervision or unlawful conduct by the defendant, or by any probation
                   officer in the lawful discharge of the officer’s supervision functions;

         18.       The defendant shall not view or possess any materials, including pictures, photographs,
                   books, writings, drawings, videos or video games, depicting or describing child erotica,
                   defined as a person under the age of 18 years, in partial or complete state of nudity,
                   in exotic or sexually provocative poses, viewed for the purpose of sexual arousal;

         19.       The defendant shall not possess or view any materials such as videos, magazines, photographs,
                   computer images, or other matter that depict “actual sexually explicit conduct” involving
                   adults as defined by 18 U.S.C 2257(h)(1);

         20.       The defendant shall not reside within direct view of school yards, parks, public swimming pools,
                   playgrounds, youth centers, video arcade facilities, or other places primarily used by persons under the
                   age of 18, unless permitted by the Probation Officer. The defendant's residence shall be approved by the
                   Probation Officer, and any change in residence must be pre-approved by the Probation Officer. The
                   defendant shall submit the address of the proposed residence to the Probation Officer at least 10 days
                   prior to any scheduled move.

It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due immediately. Any unpaid balance shall
be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial
Responsibility Program.

All fines are waived as the Court finds that the defendant has established that he is unable to pay and is not likely to become able to pay any
fine.

The Court grants the government’s oral motion to dismiss the Indictment.

It is further ordered that the defendant surrender himself to the institution designated by the Bureau of Prisons at or before 12 noon, on January
4, 2018. In the absence of such designation, the defendant shall report on or before the same date and time, to the United States Marshal
located at the Roybal Federal Building, 255 East Temple Street, Los Angeles, California 90012.

The Court recommends that defendant be incarcerated to Terminal Island or alternatively, FCI Tucson, Arizona.

The Court advised the defendant of the right to appeal this judgment.

Bond is exonerated on surrender.

Defendant’s passport may be released to his family on surrender.


SENTENCING FACTORS: The sentence is based on the factors set forth in 18 U.S.C. §3553, including the applicable sentencing range
set forth in the guidelines, as more particularly reflected in the court reporter’s transcript.




CR-104 (09/11)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                     Page 3 of 6
                 Case 2:16-cr-00289-DSF Document 59 Filed 08/04/20 Page 4 of 6 Page ID #:395

 USA vs.     Mauricio Edgardo Estrada                                                  Docket No.:        CR 16-289 DSF


 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            August 4, 2020
            Date                                                            U. S. District Judge DALE S. FISCHER

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

                                                                            Clerk, U.S. District Court



            August 4, 2020                                           By     /s/ Renee Fisher
            Filed Date                                                      Deputy Clerk



 The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

                                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant shall not commit another Federal, state or local crime;         10.   the defendant shall not associate with any persons engaged in criminal
 2.    the defendant shall not leave the judicial district without the written             activity, and shall not associate with any person convicted of a felony
       permission of the court or probation officer;                                       unless granted permission to do so by the probation officer;
 3.    the defendant shall report to the probation officer as directed by the        11.   the defendant shall permit a probation officer to visit him or her at any
       court or probation officer and shall submit a truthful and complete                 time at home or elsewhere and shall permit confiscation of any
       written report within the first five days of each month;                            contraband observed in plain view by the probation officer;
 4.    the defendant shall answer truthfully all inquiries by the probation          12.   the defendant shall notify the probation officer within 72 hours of
       officer and follow the instructions of the probation officer;                       being arrested or questioned by a law enforcement officer;
 5.    the defendant shall support his or her dependents and meet other              13.   the defendant shall not enter into any agreement to act as an informer
       family responsibilities;                                                            or a special agent of a law enforcement agency without the permission
 6.    the defendant shall work regularly at a lawful occupation unless                    of the court;
       excused by the probation officer for schooling, training, or other            14.   as directed by the probation officer, the defendant shall notify third
       acceptable reasons;                                                                 parties of risks that may be occasioned by the defendant’s criminal
 7.    the defendant shall notify the probation officer at least 10 days prior             record or personal history or characteristics, and shall permit the
       to any change in residence or employment;                                           probation officer to make such notifications and to conform the
 8.    the defendant shall refrain from excessive use of alcohol and shall not             defendant’s compliance with such notification requirement;
       purchase, possess, use, distribute, or administer any narcotic or other       15.   the defendant shall, upon release from any period of custody, report
       controlled substance, or any paraphernalia related to such substances,              to the probation officer within 72 hours;
       except as prescribed by a physician;                                          16.   and, for felony cases only: not possess a firearm, destructive device,
 9.    the defendant shall not frequent places where controlled substances                 or any other dangerous weapon.
       are illegally sold, used, distributed or administered;




CR-104 (09/11)                                       JUDGMENT & PROBATION/COMMITMENT ORDER                                                                 Page 4 of 6
                 Case 2:16-cr-00289-DSF Document 59 Filed 08/04/20 Page 5 of 6 Page ID #:396

 USA vs.     Mauricio Edgardo Estrada                                            Docket No.:      CR 16-289 DSF


             The defendant will also comply with the following special conditions pursuant to General Order 01-05 (set forth below).


                 STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant shall pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment pursuant to 18 U.S.C. §3612(f)(1). Payments may be subject
 to penalties for default and delinquency pursuant to 18 U.S.C. §3612(g). Interest and penalties pertaining to restitution, however, are not
 applicable for offenses completed prior to April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant shall pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. §3613.

          The defendant shall notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. §3612(b)(1)(F).

         The defendant shall notify the Court through the Probation Office, and notify the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. §3664(k). The
 Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust
 the manner of payment of a fine or restitution-pursuant to 18 U.S.C. §3664(k). See also 18 U.S.C. §3572(d)(3) and for probation 18 U.S.C.
 §3563(a)(7).

           Payments shall be applied in the following order:

                    1. Special assessments pursuant to 18 U.S.C. §3013;
                    2. Restitution, in this sequence:
                              Private victims (individual and corporate),
                              Providers of compensation to private victims,
                              The United States as victim;
                    3. Fine;
                    4. Community restitution, pursuant to 18 U.S.C. §3663(c); and
                    5. Other penalties and costs.

                               SPECIAL CONDITIONS FOR PROBATION AND SUPERVISED RELEASE

          As directed by the Probation Officer, the defendant shall provide to the Probation Officer: (1) a signed release authorizing credit report
 inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure; and (3) an accurate financial statement, with
 supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant shall not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.

           The defendant shall maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary proceeds
 shall be deposited into this account, which shall be used for payment of all personal expenses. Records of all other bank accounts, including any
 business accounts, shall be disclosed to the Probation Officer upon request.

         The defendant shall not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                               These conditions are in addition to any other conditions imposed by this judgment.




                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                      to

CR-104 (09/11)                                   JUDGMENT & PROBATION/COMMITMENT ORDER                                                       Page 5 of 6
                 Case 2:16-cr-00289-DSF Document 59 Filed 08/04/20 Page 6 of 6 Page ID #:397

 USA vs.     Mauricio Edgardo Estrada                                            Docket No.:      CR 16-289 DSF

      at
      the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                               By
            Date                                                     Deputy Marshal




                                                                 CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court


                                                               By
            Filed Date                                               Deputy Clerk




                                                FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                    Defendant                                                       Date




                    U. S. Probation Officer/Designated Witness                      Date




CR-104 (09/11)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                       Page 6 of 6
